Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

            Restricted Stock Agreement, dated as of [                  ] (this
"Agreement"), between INDUSTRIAL SERVICES OF AMERICA, INC., a Florida
corporation (the "Company"), and [                    ] ("Participant").

 

            The Company has adopted the Industrial Services of America, Inc.
Long Term Incentive Plan (the "Plan"), the terms of which are incorporated by
reference, except to the extent this Agreement or the attached "Schedule A" to
this Agreement provide for a different definition or term.  In the case of any
conflict between this Agreement and the Plan, the provisions of the Plan shall
control.  A copy of the Plan is available upon request by the Participant from
the Secretary of the Company.

 

            In accordance with its authority under Sections 3, 4 and 6 of the
Plan, the Board of Directors of the Company, with the exclusion of the
employee-directors (the "Committee"), has adopted a resolution granting the
Participant an Award of Restricted Stock (the "Restricted Stock") under the Plan
on the terms and conditions set forth in this Agreement and in the Plan.

 

The Company makes no representations or warranties as to the federal, state,
local or foreign income, estate or other tax consequences to the Participant of
the grant of the Restricted Stock under this Agreement.

1.         (a)        The number of shares of Restricted Stock is set forth on
Schedule A to this Agreement and is subject to adjustment as provided in
Paragraph 5 below.

 

(b)        Unless the Restricted Stock is previously forfeited pursuant to the
Plan or this Agreement, the Restricted Stock shall vest as described in this
Paragraph 1(b), unless a different vesting schedule is specified on Schedule A.

 

(i)                 The Restricted Stock will be divided into three equal
tranches.

 

(ii)               The first tranche will vest on the first anniversary of the
grant date specified on Schedule A.

 

(iii)             The second tranche will become eligible for vesting one day
after the first anniversary of the grant date, and will vest on the second
anniversary of the grant date.

 

(iv)             The third tranche will become eligible for vesting one day
after the second anniversary of the grant date, and will vest on the third
anniversary of the grant date.

 

(c)        If not specified on Schedule A, in the Plan or elsewhere herein, the
unvested portion of the Restricted Stock will be cancelled and forfeited as
follows:

 

                                    (i)         If the Participant's employment
with the Company is terminated for Cause, the unvested portion of the Restricted
Stock will be cancelled and forfeited on the date of the Participant's
termination of employment with the Company;

 

(ii)        If the Participant's employment with the Company is terminated other
than for Cause, and other than on account of the Participant's death or
Disability, the unvested portion of the Restricted Stock will be cancelled and
forfeited on the date of the Participant's termination of employment with the
Company; and

 

(iii)       If the Participant's employment with the Company is terminated on
account of the Participant's death or Disability, all of the Restricted Stock
shall vest on the date of the Participant's termination of employment with the
Company.

 

"Cause" for purposes of this Paragraph 1(c) means: (i) the Participant's
conviction of or plea of guilty or nolo contendere to a crime constituting a
felony under the laws of the United States or any State thereof or any other
jurisdiction in which the Company conducts business; (ii) the Participant's
willful misconduct in the performance of his or her duties to the Company and
failure to cure such breach within 30 days following written notice thereof from
the Company; (iii) the Participant's willful failure or refusal to follow
directions from the Board (or direct reporting executive) and failure to cure
such breach within 30 days following written notice thereof from the Board; or
(iv) the Participant's breach of fiduciary duty to the Company for personal
profit.  Any failure by the Company to notify the Participant after the first
occurrence of an event constituting Cause shall not preclude any subsequent
occurrences of such event (or a similar event) from constituting Cause.

 

"Disability" for purposes of this Paragraph 1(c) means the Participant's
physical or mental condition resulting from any medically determinable physical
or mental impairment that renders the Participant incapable of engaging in any
substantial gainful employment and that can be expected to result in death or
that has lasted or can be expected to last for a continuous period of not less
than 365 days.  Notwithstanding the foregoing, the Participant shall not be
deemed to be disabled as a result of any condition that: (i) was contracted,
suffered, or incurred while the Participant was engaged in, or resulted from the
Participant having engaged in, a felonious activity; (ii) resulted from an
intentionally self-inflicted injury or an addiction to drugs, alcohol, or
substances which are not administered under the direction of a licensed
physician as part of a medical treatment plan; or (iii) resulted from service in
the Armed Forces of the United States for which the Participant received or is
receiving a Disability benefit or pension from the United States, or from
service in the armed forces of any other country irrespective of any Disability
benefit or pension. The Disability of the Participant and the date on which the
Participant ceases to be employed by reason of Disability shall be determined by
the Company, in accordance with uniform principles consistently applied, on the
basis of such evidence as the Committee and the Corporation deem necessary and
desirable, and its good faith determination shall be conclusive for all purposes
of the Plan.  The Committee or the Company shall have the right to require the
Participant to submit to an examination by a physician or physicians and to
submit to such reexaminations as the Committee or the Company shall require in
order to make a determination concerning the Participant's physical or mental
condition; provided, however, that the Participant may not be required to
undergo a medical examination more often than once each 180 days.  If the
Participant engages in any occupation or employment (except for rehabilitation
as determined by the Committee) for remuneration or profit, which activity would
be inconsistent with the finding of Disability, or if the Committee, on the
recommendation of the Company, determines on the basis of a medical examination
that the Participant no longer has a Disability, or if the Participant refuses
to submit to any medical examination properly requested by the Committee or the
Company, then in any such event, the Participant shall be deemed to have
recovered from such Disability. 

 

(d)       Except for the potential forfeitability of the Restricted Stock before
the lapse of restrictions set forth in Paragraph 1(c) above, the Participant has
all rights of a stockholder (including voting and dividend rights) commencing on
the date of the Company's book entry evidencing the grant of Restricted Stock
under this Agreement.  With respect to any dividends that are paid with respect
to the Restricted Stock between the date of this Agreement and any applicable
vesting date, such dividends (whether payable in cash or shares) shall be
subject to the same restrictions as the Restricted Stock, including any
forfeiture provisions described in this paragraph 1.

 

            2.         Nothing in the Plan or in this Agreement confers on the
Participant any right to continue as an employee of or service provider to the
Company, or otherwise limits the right of the Company, which right is expressly
reserved, to discharge the Participant from employment or service at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written employment agreement between the Participant and
the Company.  No person or entity shall be entitled to vote, receive dividends
or be deemed for any purpose the holder with respect to any unvested portion of
the Restricted Stock.

 

3.         Unless specifically permitted on Schedule A, the Restricted Stock
shall not be subject in any manner to transfer (except by will or the laws of
descent and distribution), sale, exchange, assignment, anticipation, pledge or
encumbrance.

 

4.         If the Company shall become obligated to withhold an amount on
account of any tax imposed as a result of the vesting of the Restricted Stock,
including, without limitation, any federal, state, local or other income tax, or
any FICA, state disability insurance tax or other employment tax (the
"Withholding Liability"), then the Participant shall, on the vesting date, pay
the Withholding Liability to the Company.  Payment shall be by check payable to
the Company; provided, however, that with the consent of the Committee, payment
may instead be made by delivery to the Company of a certificate or certificates
representing Shares duly endorsed or accompanied by a duly executed stock
power(s), which delivery effectively transfers to the Company good and valid
title to such Shares, free and clear of any pledge, commitment, lien, claim or
other encumbrance (such Shares to be valued on the basis of the fair market
value thereof on the date of such payment); provided, further, that the Company
is not then prohibited from purchasing or acquiring such Shares.  The
Participant consents to the Company withholding the full amount of the
Withholding Liability from any compensation or other amounts otherwise payable
to the Participant if the Participant does not pay the Withholding Liability to
the Company on the vesting date, and the Participant agrees that the withholding
and payment of any such amount by the Company to the relevant taxing authority
shall constitute full satisfaction of the Company's obligation to pay such
compensation or other amounts to the Participant.

 

            5.         In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the Restricted
Stock covered by this Award, the rights of the Participant will be adjusted as
provided in Section 4.2(e) of the Plan. Nothing contained in this Agreement
shall be construed to affect in any way the right or power of the Company to
make any adjustment, reclassification, reorganization or changes to its capital
or business structure or to merge or to consolidate or to dissolve, liquidate or
transfer all or any part of its business or assets.

 

6.         The Restricted Stock shall become fully vested in connection with a
Change in Control.  For purposes of the foregoing, a "Change in Control"
generally has the meaning given to such term under the Plan.  Except as
otherwise described above, a Participant would be entitled to immediate vesting
in the event of a Change in Control only if he were an employee, director or
consultant on the effective date of such accelerated vesting.

 

            7.         In no event will the value, at any time, of the
Restricted Stock or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other service providers
to, the Company unless otherwise specifically provided for in such plan.

 

            8.         The Board intends to comply with Code Section 409A, or an
exclusion from Code Section 409A coverage, with regard to the Award of
Restricted Stock under this Agreement, and all provisions of the Plan and this
Agreement shall be interpreted accordingly.  In the event that any provision of
the Plan or of this Agreement is determined by the Company to be subject to and
not in compliance with Code Section 409A, the Company may amend the Plan or
Award to correct such non-compliance to the extent permitted under any guidance,
procedure, or other method promulgated by the Internal Revenue Service now or in
the future that provides for such correction as a means to avoid or mitigate any
taxes, interest, or penalties that otherwise would be incurred by the
Participant on account of such non-compliance.  In no event shall the Company be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or damages for failing to comply with Code
Section 409A.

            9.         This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida, without reference to
principles regarding conflicts of law.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors or assigns, as the case may be.

 

            IN WITNESS WHEREOF, the parties have witnessed this Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

 

 

 

 

By:

 

Participant

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Name of Participant:

 

Grant Date:

 

Number of Shares of Restricted Stock in Award:

 

Vesting Schedule:

 

 

Shares of Restricted Stock will vest as prescribed in 1(b) herein unless a
different schedule is specified in this Schedule A.

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------